Citation Nr: 0736283	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  00-11 942A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for plantar fasciitis of the right foot.

2.  Entitlement to service connection for plantar fasciitis 
of the left foot.

3.  Entitlement to service connection for a bilateral leg 
disorder.

4.  Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1998 to August 
1998.

These matters come to the Board of Veterans' Appeals (Board) 
from a January 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  In September 2004, the Board remanded the 
appeal for further development.

In a November 2006 rating decision, the RO increased the 
rating for the veteran's plantar fasciitis of the right foot 
to 20 percent and changed the effective date to August 4, 
1998, the day after separation from service.  Thus, that 
issue has been recharacterized as listed on the title page.

The issues of entitlement to service connection for plantar 
fasciitis of the left foot, entitlement to service connection 
for a bilateral leg disorder and entitlement to service 
connection for a back disorder are addressed in the REMAND 
portion of the decision below and are REMANDED to RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify you if further action is required on your part.

The veteran has raised claims for service connection for post 
traumatic stress disorder, major depression, pes planus, 
irritable bowel syndrome, fatigue, fibromyalgia, and 
unemployability.  These matters are REFERRED to the RO for 
appropriate action.



FINDING OF FACT

Since August 4, 1998, the veteran's plantar fasciitis of the 
right foot has manifested in no more than moderately severe 
injury of the foot.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for plantar fasciitis of the right foot are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5284 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders, 487 F.3d 881.

In this case, in a November 2004 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate a claim for an increased rating, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence she has in her possession that pertains 
to the claim.  A letter advising the veteran of the evidence 
needed to establish a disability rating and effective date 
was issued in April 2007.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records and post-service medical 
records and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate her claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided and there has been a complete review of 
all the evidence without prejudice to the veteran.  As such, 
there is no indication that there is any prejudice to the 
veteran by the order of the events in this case.  See 
Pelegrini, 18 Vet. App. 112; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for an increased rating, any question as to an appropriate 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have affected the essential fairness of the adjudication 
or to cause injury to the claimant.  See Sanders, 487 F.3d 
881.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 353 
F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2007); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2007); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2007); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2007).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the claimant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: her contentions, hearing 
testimony, service medical records, VA medical records, and 
VA examination reports.  Although the Board has an obligation 
to provide adequate reasons and bases supporting this 
decision, there is no requirement that the evidence submitted 
by the veteran or obtained on her behalf be discussed in 
detail.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

The veteran's plantar fasciitis of the right foot has been 
rated as 20 percent under Diagnostic Code 5284, 38 C.F.R. § 
4.71a (2007).  Under this code, severe foot injuries warrant 
a 30 percent rating and moderately severe foot injuries 
warrant a 20 percent rating.

After review, the Board finds that the preponderance of the 
evidence is against an initial disability rating in excess of 
20 percent for plantar fasciitis of the right foot.  In 
support of this finding, the Board notes the following 
evidence of record.

Private medical records from September 1998 to February 2000 
reflect complaints of right foot pain due to plantar 
fasciitis.  Of note, a September 1998 examination report 
reflects complaints of right heel pain.  The veteran actively 
could flex and extend her toes.  Range of motion of the right 
ankle was 10 degrees of dorsiflexion and 50 degrees of 
plantar flexion.  There were no claw-toe deformities or 
evidence of intrinsic atrophy.  Plantar flexion, 
dorsiflexion, inversion, and eversion strength were 5/5.  She 
was exquisitely tender at the origin of the plantar fascia.

VA treatment notes from November 2000 to November 2006 
reflect occasional complaints of right foot pain; however, 
they do not show any objective findings indicative of severe 
foot injury.  Of note, a November 2000 VA treatment note 
reflects complaints of plantar fasciitis of the right foot 
since service and that splints and cortisone injections no 
longer work.  A July 2001 podiatry note reflects complaints 
of plantar fasciitis and metatarsalgia pain in both feet and 
findings of 10 to 15 degrees of dorsiflexion of the ankle.  
An October 2001 podiatry note reflects complaints of heel 
pain.  A May 2002 note reflects that the toes were downgoing 
bilaterally, but reflexes were 2+ in the lower extremities 
and there was normal vibratory sense and proprioception in 
the toes.  Most of the recent treatment notes reflect 
complaints of pain in the back and legs but not the feet.  In 
this regard, an October 2003 note reflects the veteran's 
statement that she typically experiences pain only in her 
back and legs.  Additionally, an August 2006 note reflects 
that the plantar fasciitis was stable.

A November 2004 VA examination report reflects complaints of 
pain in the arches of the right foot, particularly on walking 
in the morning, and that sometimes the toes point upward.  
Examination showed no loss of range of motion of the toes but 
a decrease in active and passive range of motion of the 
ankle, with 5 degrees of dorsiflexion and 45 degrees of 
plantar flexion.  There was no edema, calluses, hammertoes, 
bunions or flatfeet, but there was tenderness with palpation 
to the arch.  X-rays were normal.  The examiner diagnosed the 
veteran with moderately severe plantar fasciitis of the right 
foot with pain very sensitive to the touch.

In sum, although the plantar fasciitis of the right foot 
manifests in pain, there is no significant loss of range of 
motion or other objective findings indicative of severe foot 
injury to warrant a higher 30 percent rating under Diagnostic 
Code 5284.  Moreover, the November 2004 VA examiner assessed 
the disability as moderately severe, and the August 2006 VA 
treatment note shows the disorder as stable.  Thus, the Board 
finds that since August 4, 1998, the veteran's plantar 
fasciitis of the right foot has manifested in no more than 
moderately severe injury of the foot.

The Board has considered other potentially applicable 
diagnostic codes that provide for the assignment of higher 
evaluations for the veteran's disability.  After review, 
however, the Board observes that no other diagnostic code 
provides for a higher rating based on the evidence of record.

The Board has considered whether the veteran's disability 
presents an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extra-schedular ratings is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2007); Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996).  In this regard, the record reflects that 
the veteran carries a risk of falls and is using a 
wheelchair; however, the record indicates that her falls were 
due to syncopal episodes, left leg tremors and weakness, and 
overmedication for back and leg pain.  Thus, the Board notes 
that the veteran's right foot plantar fasciitis, in and of 
itself, has not been shown objectively to interfere markedly 
with employment (i.e., beyond that contemplated in the 
assigned ratings), to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  Therefore, 
the Board finds that the criteria for submission for 
consideration of extra-schedular ratings are not met.  

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).   


ORDER

An initial disability rating in excess of 20 percent for 
plantar fasciitis of the right foot is denied.


REMAND

In the September 2004 remand, the Board requested that the 
AMC ensure that the notification and development action 
required by the VCAA and its implementing regulations, court 
decisions, and VA directives is completed, to include 
informing her of the evidence required to establish secondary 
service connection for the claimed disabilities.  Although 
the record shows that the veteran was provided a VCAA letter 
after the remand, the letter does not provide notice 
regarding secondary service connection.



The AMC and the veteran are advised that the Board is 
obligated by law to ensure that the AMC complies with its 
directives, as well as those of the United States Court of 
Appeals for Veterans Claims (Court).  Compliance by the Board 
or the RO is neither optional nor discretionary.  Where the 
remand orders of the Board or the Court are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Thus, the appeal must be remanded for compliance 
with the September 2004 Board remand.

The Board also notes that no opinion regarding whether the 
veteran's left foot plantar fasciitis was etiologically 
related to her service-connected right foot plantar fasciitis 
was obtained as requested in the September 2004 remand.  
Thus, a new examination should be scheduled to obtain such 
opinion.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Send the veteran and her 
representative a letter that complies with 
the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Among other things, the 
letter should explain what, if any, 
information and medical and lay evidence 
not previously provided to VA is necessary 
to substantiate a claim for secondary 
service connection.  The letter should 
also indicate which portion of the 
evidence, if any, is to be provided by the 
veteran and which portion, if any, VA will 
attempt to obtain on her behalf.  Lastly, 
the letter should request that the veteran 
provide any evidence in her possession 
that pertains to the claims.


2.  Obtain and associate with the claims 
file any pertinent records adequately 
identified by the veteran in response to 
the above letter, including any ongoing VA 
medical records dating since November 
2006.

3.  Schedule the veteran for a VA foot 
examination to obtain an opinion as to 
whether the veteran's left foot plantar 
fasciitis is aggravated by her service-
connected right foot plantar fasciitis.  
The claims file must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  Following 
examination of the veteran and review of 
the medical evidence of record, the 
examiner should provide an opinion 
regarding whether the veteran's left foot 
plantar fasciitis is aggravated 
(permanently worsened beyond normal 
progress) by the service-connected right 
foot plantar fasciitis.  If the examiner 
finds aggravation is shown, he/she should 
attempt to quantify the degree of 
aggravation.

4.  After the above has been completed to 
the extent possible, readjudicate the 
claims.  If any benefit sought on appeal 
remains denied, the veteran and her 
representative should be issued a 
supplemental statement of the case and 
given an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


